aon we : : oo . . : .
. |, AO 245B (Rev. g2i0e/2019) Judgment in a Criminal Petty Case (Modified) . ; Page |. of 1 o\

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America - JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1987) .
Ulises Celestino-Carmen ~ Case Number: 3:19-mj-22402

L. Marcel Stewart

Defendant's Attorney

 

 

REGISTRATION NO. 68872408

| so : > onic
THe DEFENDANT: . a | JUN 12 20%
XI pleaded guilty to count(s) 1 of Complaint a

CLEEe U.S. RST .

.C was found guilty to count(s) . sour “Ris DS Tac? Ge iy
after a plea of not guilty. :
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(9:

  

 

 

 

 

 

 

Title & Section Nature of Offense oe , Count Number(s)

 

 

8:1325 . ILLEGAL ENTRY (Misdemeanor) oe : ]
oO The defendant has been: found not guilty on count(s) -
Oo Count(s) - dismissed-on the motion of the United States,
IMPRISONMENT

. The defendant is hereby comunitted to the custody of the United States Bureau of Prisons to be
imprisoned for a term °

SQTIMESERVED = ws . . days

 

X] Assessment: $10 WAIVED &l Fine: WAIVED : -
DX Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in.
the defendant’s possession at the time of arrest upon their deportation or removal.

O Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
. ofany change of name, residence, or mailing address until all fines, restitution, costs, and special assessments |
_ imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant's economic circumstances.

Wednesday, June 12, 2019
Date of Imposition of Sentence.

' Received . 2s | ae if Wo

DUSM | _ HONORABIE ROBERT. BLOCK
an | | UNITED STATES MAGISTRATE JUDGE

~ Clerk’s Office Copy | 7 — —-3:19-mj-22402

 
